NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3347-19

G.S.,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
____________________

                   Submitted April 27, 2021 – Decided June 1, 2021.

                   Before Judges Gilson and Gummer.

                   On appeal from the New Jersey State Parole Board.

                   Alison B. Weisberg, attorney for appellant.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      G.S. appeals from an April 22, 2020 final agency decision by the New

Jersey State Parole Board (Board), which revoked his parole status for a

violation of a special condition of his parole supervision for life (PSL) and

required him to return to prison for eighteen months.1 Appellant argues that the

Board's decision is not supported by clear and convincing evidence, the Board

failed to establish that he seriously or persistently violated his parole conditions,

and the Board failed to demonstrate that parole revocation was desirable. We

disagree and affirm because the Board's decision was supported by clear and

convincing evidence and was not arbitrary, capricious, or unreasonable.

                                         I.

      In 2009, appellant admitted that when he was nineteen-years old, he twice

had sexual intercourse with a twelve-year-old girl. He pled guilty to third-

degree endangering the welfare of a child, N.J.S.A. 2C:24-4, and was sentenced

to three years in prison followed by PSL, N.J.S.A. 2C:43-6.4. Since his initial

release from prison, appellant has violated his PSL conditions on five occasions.

      His most recent PSL violation resulted from his discharge from a

residential treatment program known as the "Stages to Enhance Parolee Success"



1
   We use initials because appellant's original conviction involved a sexual
assault of a child.
                                                                               A-3347-19
                                         2
(STEPs). Appellant had been required to enroll in and complete the STEPs

program following his fourth violation of PSL for testing positive for the use

and possession of cocaine.

      In November 2019, appellant was discharged from the STEPs program for

anti-social behavior. Appellant had exposed his penis and began to masturbate

in front of a female program counselor. Following his discharge from the

program, appellant was served with a notice of a probable-cause hearing. He

waived that procedure and proceeded to a parole-revocation hearing, where he

was represented by legal counsel.

      At the hearing, four witnesses testified: the program counselor, his parole

officer, appellant, and T.W.     T.W. previously had a relationship with the

program counselor and is the sister of a woman with whom appellant has a child.

      The program counselor testified that on November 6, 2019, appellant had

stared at her with his hands in his pants. She told appellant to go to his room ,

but he later returned, exposed his penis, and began to masturbate in front of her.

The counselor explained that she had not previously interacted with appellant.

On cross-examination, the counselor acknowledged that she had had a prior

intimate relationship with T.W., but she did not know T.W. was the sister of the

mother of appellant's child.


                                                                            A-3347-19
                                        3
      The parole officer testified that he interviewed appellant after his

discharge from the STEPs program and appellant stated that he wanted to harm

himself. Accordingly, the officer took appellant to a medical center for an

evaluation. At the medical center, the officer observed appellant expose his

penis to a female nurse.

      Appellant denied exposing his penis or masturbating in front of the

counselor. He also denied exposing himself to a nurse at the medical center and

claimed he had asked for medical attention for "warts on his penis." Appellant

contended that the counselor had fabricated the allegations because of his

relationship with T.W.'s sister.

      T.W. testified that she had had a prior relationship with the counselor, the

counselor had assaulted her, and the counselor was fabricating the allegations

against appellant to "get back at" her.        T.W. admitted that she never had

discussed appellant with the counselor, but she assumed that the counselor knew

of appellant's relationship with her sister.

      The hearing officer found clear and convincing evidence that appellant

violated the condition of his PSL by failing to successfully complete the STEPs

program. The officer also found that the violation was serious and warranted




                                                                            A-3347-19
                                         4
the revocation of parole. Accordingly, the hearing officer recommended that

appellant be incarcerated for eighteen months.

      A two-member panel of the Board reviewed the record and the hearing

officer's decision. The panel concurred with the hearing officer's findings and

recommendation to revoke parole and required appellant to return to prison for

eighteen months.

      Appellant administratively appealed. On April 22, 2020, the full Board

affirmed the decision by the panel. Accordingly, appellant's parole was revoked,

and he was returned to prison for eighteen months.

                                       II.

      On this appeal, appellant makes three arguments, contending that (1) the

Board's determination is not supported by clear and convincing evidence; (2) the

violation, even if it happened, was not serious and persistent; and (3) the Board

failed to demonstrate why revocation of his parole was desirable.

      Our review of the Board's determination is limited. Appellate courts

consider "whether there is substantial credible evidence in the record" to support

the agency's determination. In re State & Sch. Emps.' Health Benefits Comm'ns'

Implementation of Yucht, 233 N.J. 267, 279-80 (2018).            "[I]f substantial

evidence supports the agency's decision, 'a court may not substitute its own


                                                                            A-3347-19
                                        5
judgment for the agency's even though the court might have reached a different

result." In re Carter, 191 N.J. 474, 483 (2007) (quoting Greenwood v. State

Police Training Ctr., 127 N.J. 500, 513 (1992)). Accordingly, we defer to the

decision of an administrative agency unless it "is arbitrary, capricious, or

unreasonable." In re State & Sch. Emps., 233 N.J. at 279.

      When the Board revokes parole, its decision must be supported by clear

and convincing evidence. N.J.A.C. 10A:71-7.12(c)(1). Evidence is clear and

convincing when

            the trier of fact can rest "a firm belief or conviction as
            to the truth of the allegations sought to be established."
            It must be "so clear, direct and weighty and convincing
            as to enable either a judge or jury to come to a clear
            conviction, without hesitancy, of the truth of the precise
            facts in issue."

            [In re Registrant J.G., 169 N.J. 304, 330-31 (2001) (first
            quoting In re Purrazzella, 134 N.J. 228, 240 (1993); and
            then quoting In re Registrant R.F., 317 N.J. Super. 379,
            384 (App. Div. 1998)).]

      There was clear and convincing evidence that appellant violated the

conditions of his parole. Appellant had been required to complete the STEPs

program. The testimony at the hearing established that appellant violated the

rules and regulations of the program by engaging in anti-social behavior.




                                                                            A-3347-19
                                        6
      There is also ample evidence supporting the Board's conclusion that the

violation was serious and persistent. Appellant's discharge from the STEPs

program followed his prior violation of PSL conditions for testing positive for

the use of cocaine and then being found to be in possession of cocaine. The

Board also considered appellant's three other prior violations of parole

conditions. That history supports the Board's conclusion that appellant's most

recent violation was serious and persistent.

      We also reject appellant's contention that the Board failed to demonstrate

why revocation of parole was desirable. The Board relied on the two-member

panel's determination that appellant was not amenable to parole supervision and

that revocation was desirable.

      In short, the Board's decision was supported by clear and convincing

evidence developed at the revocation hearing. We discern nothing arbitrary,

capricious, or unreasonable in the Board's revocation of appellant's parole and

requiring him to return to prison for eighteen months.

      Affirmed.




                                                                          A-3347-19
                                        7